Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 27, 2006                                                                                       Clifford W. Taylor,
                                                                                                                  Chief Justice

  126930(20)                                                                                            Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
                                                                                                          Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                         Stephen J. Markman,
                                                                                                                       Justices

  v      	                                                           SC: 126930     

                                                                     COA: 255596      

                                                                     Wayne CC: 03-002007-01 

  CHRISTOPHER MCKAY, 

           Defendant-Appellant. 


  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s order of
  December 16, 2005 is considered, and it is DENIED, because it does not appear that the
  order was entered erroneously.

         CAVANAGH, KELLY, and MARKMAN, JJ., would grant reconsideration and, on
  reconsideration, would hold this case in abeyance for People v Francisco (Docket No.
  129035).




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 27, 2006                   _________________________________________
         p0221                                                                  Clerk